 

Exhibit 10.1

 

 

SHC DTRS, Inc.

77 West Wacker Drive, Suite 4600

Chicago, Illinois 60601

 

September 30, 2005

 

VIA E-MAIL

 

Strategic Hotel Capital, L.L.C.

Strategic Hotel Capital, L.L.C.

 

c/o Goldman, Sachs & Co.

c/o Prudential Investments

 

85 Broad Street

8 Campus Drive

 

New York, New York 10004

Parsippany, New Jersey 07054

Attn: Jonathan A. Langer

Attn: Rick Romano

 

 

 

Re:

Asset Management Agreement

 

To Whom It May Concern:

 

Reference is hereby made to that certain Asset Management Agreement dated June
29, 2004, together with all modifications thereto (the “Agreement”) by and
between Strategic Hotel Capital, L.L.C., a Delaware limited liability company
(the “Client”) and SHC DTRS, Inc., a Delaware corporation (the “Manager”) under
which Client retains Manager to render certain services to Client with respect
to Client’s indirect ownership interests in seven (7) hotel properties set forth
on Exhibit A to the Agreement (the “Hotels”).

Notwithstanding anything to the contrary contained in Paragraph 5 of the
Agreement, Client and Manager hereby acknowledge and agree that with regard to
the disposition of the Essex House, or any other disposition of any of the
Hotels which occurs prior to January 1, 2006 (the “2005 Dispositions”), for the
sole purpose of determining the Asset Management Fee (as such term is described
in the Agreement), and for no other purpose whatsoever, the 2005 Dispositions
shall be deemed to have occurred on January 1, 2006. Any disposition of a Hotel
which occurs on or after January 1, 2006, shall be treated in accordance with
the provisions of Paragraph 5 of the Agreement.

If you have any questions regarding the enclosed, or if you need any further
assistance, please contact Nancy Cochand at (312) 658-5018 or e-mail Nancy at
ncochand@shci.com.

 

Very truly yours,

 

 

/s/ Janice J. Peterson                    

 

Janice J. Peterson

 

 

Vice President, Human Capital

 

Acknowledged And Agreed To

this 3rd day of October, 2005

STRATEGIC HOTEL CAPITAL, L.L.C., a Delaware limited liability company

 

By:

/s/ Jonathan Langer                    

Name:

Jonathan Langer

 

Title:

Manager

 

 

 


--------------------------------------------------------------------------------



 